Title: To John Adams from James McHenry, 29 April 1799
From: McHenry, James
To: Adams, John



Sir
War Department 29. April 1799.

To complete the organization of the Regiment to be raised in Pennsylvania and commanded by Lieutenant Colonel Moore will require One Captain, and five Lieutenants.
The enclosed recommendations have induced me to present for your consideration the following names of Gentlemen to fill the said Offices—
Robert Westcott of Philadelphia... Captain
Alexander McNair of Allegany... Lieutenants
Paul Weitzell of Northumberland... ditto
Joseph Knox of Shippensburg... ditto
David Offley of Philadelphia... ditto
Samuel N Franklin of Phila.... ditto
I have the honor to be / with the greatest respect / Sir Your obedient Servant.

James McHenry